EXHIBIT 10.4

 

Grantee:

Number of Shares:

       

Address:

Date of Award:          

         

Restricted Option Number:



RESTRICTED STOCK AGREEMENT


          This Restricted Stock Agreement ("Agreement") is made as of the award
date set forth above, between WOLVERINE WORLD WIDE, INC., a Delaware corporation
("Wolverine"), and the employee named above ("Employee").

          The Wolverine World Wide, Inc. Stock Incentive Plan (the "Plan") is
administered by the Compensation Committee of Wolverine's Board of Directors
(the "Committee"). The Committee has determined that Employee is eligible to
participate in the Plan. The Committee has awarded restricted stock to Employee,
subject to the terms and conditions contained in this Agreement and in the Plan.

          Employee acknowledges receipt of a copy of the Plan and accepts this
restricted stock award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.

          1.          Award. Wolverine hereby awards to Employee shares of
Wolverine's common stock, $1 par value, set forth above, and subject to
restrictions imposed under this Agreement and the Plan (the "Restricted Stock").

          2.          Transferability. Until the restrictions lapse as set forth
in paragraph 3 below, the Plan provides that Restricted Stock granted under this
Agreement is generally not transferable by Employee except by will or according
to the laws of descent and distribution, and further provides that all rights
with respect to the Restricted Stock are exercisable during Employee's lifetime
only by Employee, Employee's guardian, or legal representative. Wolverine shall
place an appropriate legend upon any certificate representing shares of
Restricted Stock awarded under this Agreement and may also issue appropriate
stop transfer instructions to its transfer agent with respect to such shares.

          3.          Lapsing of Restrictions. Except as otherwise provided in
this Agreement, the restrictions imposed on the Restricted Stock awarded
pursuant to this Agreement shall lapse as follows: restrictions on twenty-five
percent of the Restricted Stock shall lapse three years from the date of this
Agreement; restrictions on an additional twenty-five percent of the Restricted
Stock shall lapse four years from the date of this Agreement; and restrictions
on the remaining fifty percent of the Restricted Stock shall lapse five years
from the date of this Agreement. The periods during which Restricted Stock is
subject to restrictions imposed by the Plan and under this Agreement shall be
known as "Restricted Periods."



1

--------------------------------------------------------------------------------




4.          Registration and Listing; Securities Laws.

>                     (a)          The Restricted Stock award under this
> Agreement is conditional upon (i) the effective registration or exemption of
> the Plan and the Restricted Stock granted there under the Securities Act of
> 1933 and applicable state or foreign securities laws, and (ii) the effective
> listing of the stock on the New York Stock Exchange and the Pacific Stock
> Exchange.
> 
>                     (b)          Employee hereby represents and warrants that
> Employee is acquiring the Restricted Stock awarded under this Agreement for
> Employee's own account and investment and without any intent to resell or
> distribute the Restricted Stock. Employee shall not resell or distribute the
> Restricted Stock after any Restricted Period except in compliance with such
> conditions as Wolverine may reasonably specify to ensure compliance with
> federal and state securities laws.

          5.          Termination of Employment or Officer Status. If the
Employee's employment or officer status with Wolverine or any of its
subsidiaries is terminated during any Restricted Period, all Restricted Stock
still subject to restrictions at the date of such termination shall either vest
or automatically be forfeited and returned to Wolverine as provided in the Plan
except as otherwise set forth in this Section. In addition to any accelerated
vesting provided in the Plan, Restricted Stock subject to this Agreement shall
fully vest upon the following events resulting in termination of employment or
officer status: (a) death; (b) disability (as defined in Wolverine's Long-Term
Disability Plan); or (c) voluntary termination by an Employee of all employment
and/or officer status with Wolverine and its Subsidiaries after the Participant
has attained (i) 50 years of age and seven years of service (as an employee
and/or officer of Wolverine or its subsidiaries), (ii) 62 years of age, or
(iii) such other age, period or conditions of service as may be determined by
the Committee in its sole discretion. If Employee is terminated for cause,
Employee shall have no further right to receive any Restricted Stock and all
Restricted Stock still subject to restrictions at the date of such termination
shall automatically be forfeited and returned to Wolverine.

          6.          Employment by Wolverine. The award of Restricted Stock
under this Agreement shall not impose upon Wolverine or any subsidiary any
obligation to retain Employee in its employ for any given period or upon any
specific terms of employment. Wolverine or any subsidiary may at any time
dismiss Employee from employment, free from any liability or claim under the
Plan or this Agreement, unless otherwise expressly provided in any written
agreement with Employee.

          7.          Stockholder Rights. During the Restricted Period, Employee
shall have all voting, dividend, liquidation, and other rights with respect to
the Restricted Stock held of record by Employee as if Employee held unrestricted
common stock; provided, however, that the unvested portion of any Restricted
Stock award shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to this Agreement or the Plan. Any noncash dividends
or distributions paid with respect to shares of unvested Restricted Stock shall
be subject to the same restrictions as those relating to the Restricted Stock
awarded under this Agreement. After the restrictions applicable to the
Restricted Stock lapse, Employee shall have all stockholder rights, including
the right to transfer the shares, subject to such conditions as Wolverine may
reasonably specify to ensure compliance with federal and state securities laws.



2

--------------------------------------------------------------------------------




          8.          Withholding. Wolverine or one of its subsidiaries shall be
entitled to (a) withhold and deduct from Employee's future wages (or from other
amounts that may be due and owing to Employee from Wolverine or a subsidiary),
or make other arrangements for the collection of, all legally required amounts
necessary to satisfy any and all federal, state, and local withholding and
employment-related tax requirements attributable to the Restricted Stock award
under this Agreement, including, without limitation, the award or vesting of, or
payments of dividends with respect to, the Restricted Stock; or (b) require
Employee promptly to remit the amount of such withholding to Wolverine or a
subsidiary before taking any action with respect to the Restricted Stock. Unless
the Committee provides otherwise, withholding may be satisfied by withholding
common stock to be received or by delivery to Wolverine or a subsidiary of
previously owned common stock of Wolverine.

          9.          Effective Date. This award of Restricted Stock shall be
effective as of the date first set forth above.

          10.          Amendment. This Agreement shall not be modified except in
a writing executed by the parties hereto.

          11.          Agreement Controls. The Plan is incorporated in this
Agreement by reference. Capitalized terms not defined in this Agreement shall
have those meanings provided in the Plan. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the provisions of the
Agreement shall control.


 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

By

 

--------------------------------------------------------------------------------

 

 

Stephen L. Gulis, Jr., Exec. Vice President & CFO

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Print name




3

--------------------------------------------------------------------------------